Since the defendant knowingly, voluntarily, and intelligently pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis now to complain that the sentence imposed was excessive (see People v Johnson, 81 AD3d 663 [2011]; People v Bunn, 79 AD3d 1143, 1143-1144 [2010]; People v Kazepis, 101 AD2d 816, 817 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). Rivera, J.P, Florio, Eng, Hall and Cohen, JJ., concur.